                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:17-CR-00082-MOC-DSC

 UNITED STATES OF AMERICA,                            )
                                                      )
                                                      )
                                                      )
 Vs.                                                  )               ORDER
                                                      )
 ZERRELL ROSS FUENTES,                                )
                                                      )
                      Defendant.                      )


       THIS MATTER is before the Court on the government’s Motion to Dismiss the

Indictment. Having considered the government’s motion and reviewed the pleadings, the Court

enters the following Order.

                                       ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion to Dismiss the

Indictment (#27) is GRANTED, and the Indictment in this matter is DISMISSED without

prejudice.




                                        Signed: November 7, 2018




                                            1
